Mr. JUSTICE CRAVEN delivered the opinion of the court: This is an appeal from an order of the circuit court of Adams County affirming a decision of the Civil Service Commission discharging the plaintiff from his position as a physician at the Illinois Soldiers’ and Sailors’ Home at Quincy. The Department of Children and Family Services had filed charges with the Civil Service Commission against the plaintiff. Among these charges are allegations that would constitute dismissal for cause as that term is used in Ill. Rev. Stat. 1969, par. 63(b), 111, ch. 127, and as interpreted by the Supreme Court in Fantozzi v. Board of Fire and Police Commissioners of Villa Park (1963), 27 Ill.2d 357, 189 N.E.2d 275. After a hearing it was determined that ample evidence was introduced to sustain certain of these charges and to warrant the dismissal of the plaintiff. Thus, the Civil Service Commission entered an order of discharge. Plaintiff appealed to the circuit court of Adams County under administrative review. That court affirmed the dismissal. We have examined this record and conclude that the findings and conclusions of the administrative agency are not against the manifest weight of the evidence and that the circuit court of Adams County was correct in its affirmance of the Civil Service Commission. We see no need for recitation of the evidentiary material found in this record. Although the record may note, as the appellant suggests, incidents of provocation by his superior, that is not the issue we review. Such provocation does not warrant nor mitigate the conduct of the defendant found in this record. The issue here is whether the charges filed constitute cause for dismissal if established by the evidence. The findings of the Civil Service Commission that they do and that they were established are not against the manifest weight of the evidence. Accordingly, pursuant to Supreme Court Rule 23 adopted effective January 31, 1972, the judgment of the circuit court of Adams County is affirmed. Judgment affirmed. TRAPP, P. J., and SMITH, J., concur.